 



Exhibit 10.6
CAL DIVE INTERNATIONAL, INC.
2006 LONG TERM INCENTIVE PLAN
ARTICLE I
ESTABLISHMENT, PURPOSE AND DURATION
     1.1 Establishment. The Company hereby establishes an incentive compensation
plan, to be known as “Cal Dive International, Inc. 2006 Long Term Incentive
Plan,” as set forth in this document. The Plan permits the grant of Options,
Restricted Stock and Restricted Stock Units. The Plan shall become effective on
the later of (a) the date the Plan is approved by the Board and (b) the date the
Plan is approved by the holder of the outstanding shares of voting stock of the
Company and shall remain in effect as provided in Section 1.3.
     1.2 Purpose of the Plan. The purpose of the Plan is to provide incentives
to directors, corporate officers and other employees of the Company and its
Affiliates by enabling them to acquire shares of common stock of the Company and
to receive other compensation based on the increase in value of the common stock
of the Company or certain other performance measures. The Plan is intended to
advance the best interests of the Company, its Affiliates and its stockholders
by providing those persons who have substantial responsibility for the
management and growth of the Company and its Affiliates with additional
performance incentives and an opportunity to obtain or increase their
proprietary interest in the Company, thereby encouraging them to continue in
their employment with the Company and its Affiliates.
     1.3 Duration of Authority to Make Grants Under the Plan. No Awards may be
granted under the Plan on or after December 9, 2016. The applicable provisions
of the Plan will continue in effect with respect to an Award granted under the
Plan for as long as such Award remains outstanding.
ARTICLE II
DEFINITIONS
     The words and phrases defined in this Article shall have the meaning set
out below throughout the Plan, unless the context in which any such word or
phrase appears reasonably requires a broader, narrower or different meaning.
     2.1 “Affiliate” means any corporation, partnership, limited liability
company or association, trust or other entity or organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (a) to vote more than
50 percent (50%) of the securities having ordinary voting power for the election
of directors of the controlled entity or organization, or (b) to direct or cause
the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.

1



--------------------------------------------------------------------------------



 



     2.2 “Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock and RestrictedStock Units in each case subject to the
terms and provisions of the Plan.
     2.3 “Award Agreement” means an agreement that sets forth the terms and
conditions applicable to an Award granted under the Plan.
     2.4 “Board” means the board of directors of the Company.
     2.5 “Change in Control” means the occurrence of any of the following
events: (a) there shall be consummated (i) any consolidation or merger of the
Company in which the Company is not the continuing or surviving corporation or
pursuant to which shares of the Stock would be converted into cash, securities
or other property, other than a merger of the Company where a majority of the
Board of the surviving corporation is, and for a two-year period after the
merger continues to be, persons who were directors of the Company immediately
prior to the merger or were elected as directors, or nominated for election as
director, by a vote of at least two-thirds of the directors then still in office
who were directors of the Company immediately prior to the merger, or (ii) any
sale, lease, exchange or transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company; (b) the
shareholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company; or (c) (i) any “person” (as such term
is used in Sections 13(d) and 14(d)(2) of the Exchange Act, other than the
Company or a subsidiary thereof or any employee benefit plan sponsored by the
Company or a subsidiary thereof, shall become the beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
representing 20 percent or more of the combined voting power of the Company’s
then outstanding securities ordinarily (and apart from rights accruing in
special circumstances) having the right to vote in the election of directors, as
a result of a tender or exchange offer, open market purchases, privately
negotiated purchases or otherwise, and (ii) at any time during a period of two
years after such “person” becomes such a beneficial owner, individuals who
immediately prior to the beginning of such period constituted the Board shall
cease for any reason to constitute at least a majority thereof, unless the
election or the nomination by the Board for election by the Company’s
shareholders of each new director during such period was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period.
     2.6 “Code” means the United States Internal Revenue Code of 1986, as
amended from time to time.
     2.7 “Committee” means a committee of at least two persons, who are members
of the Compensation Committee of the Board and are appointed by the Compensation
Committee of the Board, or, to the extent it chooses to operate as the
Committee, either the Compensation Committee of the Board or the full Board.
Each member of the Committee in respect of his or her participation in any
decision with respect to an Award intended to satisfy the requirements of
section 162(m) of the Code must satisfy the requirements of “outside director”
status within the meaning of section 162(m) of the Code; provided, however, that
the failure to satisfy such requirement shall not affect the validity of the
action of any committee otherwise duly authorized and acting in the matter. As
to Awards, grants or other transactions that are

2



--------------------------------------------------------------------------------



 



authorized by the Committee and that are intended to be exempt under Rule 16b-3
under the Exchange Act, the requirements of Rule 16b-3(d)(1) under the Exchange
Act with respect to committee action must also be satisfied. For all purposes
under the Plan, the Chief Executive Officer of the Company shall be deemed to be
the “Committee” with respect to Options granted by him pursuant to Section 4.1.
     2.8 “Company” means Cal Dive International, Inc., a Delaware corporation,
or any successor (by reincorporation, merger or otherwise).
     2.9 “Corporate Change” shall have the meaning ascribed to that term in
Section 4.5(c).
     2.10 “Disability” means as determined by the Committee in its discretion
exercised in good faith, a physical or mental condition of the Holder that would
entitle him to payment of disability income payments under the Company’s long
term disability insurance policy or plan for employees as then in effect; or in
the event that the Holder is not covered, for whatever reason under the
Company’s long term disability insurance policy or plan for employees or in the
event the Company does not maintain such a long term disability insurance
policy, “Disability” means a permanent and total disability as defined in
section 22(e)(3) of the Code. A determination of Disability may be made by a
physician selected or approved by the Committee and, in this respect, the Holder
shall submit to an examination by such physician upon request by the Committee.
     2.11 “Employee” means (a) a person employed by the Company or any Affiliate
as a common law employee or (b) a person who has agreed to become a common law
employee of the Company or any Affiliate and is expected to become such within
six (6) months from the date of a determination made for purposes of the Plan.
     2.12 “Exchange Act” means the United States Securities Exchange Act of
1934, as amended from time to time.
     2.13 “Fair Market Value” of the Stock as of any particular date means
(1) if the Stock is traded on a stock exchange, the closing sale price of the
Stock on that date as reported on the principal securities exchange on which the
Stock is traded, or (2) if the Stock is traded in the over-the-counter market,
the average between the high bid and low asked price on that date as reported in
such over-the-counter market; provided that (a) if the Stock is not so traded,
(b) if no closing price or bid and asked prices for the stock was so reported on
that date or (c) if, in the discretion of the Committee, another means of
determining the fair market value of a share of Stock at such date shall be
necessary or advisable, the Committee may provide for another means for
determining such fair market value.
     2.14 “Fiscal Year” means the Company’s fiscal year.
     2.15 “Holder” means a person who has been granted an Award or any person
who is entitled to receive Shares under an Award.
     2.16 “Mature Shares” means shares of Stock that the Holder has held for at
least six months.

3



--------------------------------------------------------------------------------



 



     2.17 “Minimum Statutory Tax Withholding Obligation” means the amount the
Company or an Affiliate is required to withhold for federal, state and local
taxes based upon the applicable minimum statutory withholding rates required by
the relevant tax authorities.
     2.18 “Option” means an option to purchase Stock granted pursuant to
Article V.
     2.19 “Option Price” shall have the meaning ascribed to that term in
Section 5.4.
     2.20 “Optionee” means a person who is granted an Option under the Plan.
     2.21 “Option Agreement” means a written contract setting forth the terms
and conditions of an Option.
     2.22 “Period of Restriction” means the period during which Restricted Stock
is subject to a substantial risk of forfeiture (based on the passage of time,
the achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, in its discretion), as provided in Article VI.
     2.23 “Plan” means Cal Dive International, Inc. 2006 Long Term Incentive
Plan, as set forth in this document and as it may be amended from time to time.
     2.24 “Restricted Stock” means shares of restricted Stock issued or granted
under the Plan pursuant to Article VI.
     2.25 “Restricted Stock Award” means an authorization by the Committee to
issue or transfer Restricted Stock to a Holder.
     2.26 Restricted Stock Unit” means a unit credited to a Holder’s ledger
account maintained by the Company pursuant to Article VIII.
     2.27 “Restricted Stock Unit Award” means an Award granted pursuant to
Article VII.
     2.28 “Retirement” means retirement in accordance with the terms of a
retirement plan that is qualified under section 401(a) of the Code and
maintained by the Company or an Affiliate in which the Holder is a participant.
     2.29 “Section 409A” means section 409A of the Code and Department of
Treasury rules and regulations issued thereunder.
     2.30 “Stock” means the common stock of the Company, $.01 par value per
share (or such other par value as may be designated by act of the Company’s
stockholders).
     2.31 “Substantial Risk of Forfeiture” shall have the meaning ascribed to
that term in section 409A of the Code and Department of Treasury guidance issued
thereunder.
     2.32 “Termination of Employment” means the termination of the Award
recipient’s employment relationship with the Company and all Affiliates.

4



--------------------------------------------------------------------------------



 



ARTICLE III
ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility. The persons who are eligible to receive Awards under the
Plan are Employees and directors of the Company.
     3.2 Participation. Subject to the terms and provisions of the Plan, the
Committee may, from time to time, select the Employees to whom Awards shall be
granted and shall determine the nature and amount of each Award.
ARTICLE IV
GENERAL PROVISIONS RELATING TO AWARDS
     4.1 Authority to Grant Awards. The Committee may grant Awards to those
Employees as the Committee shall from time to time determine, under the terms
and conditions of the Plan. Subject only to any applicable limitations set out
in the Plan, the number of shares of Stock or other value to be covered by any
Award to be granted under the Plan shall be as determined by the Committee in
its sole discretion. However, the Chief Executive Officer of the Company is
authorized to grant Options, with respect to no more than 100,000 shares of
Stock per Fiscal Year, as inducements to hire prospective Employees who will not
be officers of the Company subject to the provisions of Section 16 of the
Exchange Act.
     4.2 Dedicated Shares; Maximum Awards. The aggregate number of shares of
Stock with respect to which Awards may be granted under the Plan is 7,000,000.
The aggregate number of shares of Stock with respect to which Options may be
granted under the Plan is 2,000,000. The aggregate number of shares of Stock
with respect to which Restricted Stock Awards or Restricted Stock Unit Awards
may be granted under the Plan is 5,000,000. The maximum number of shares of
Stock with respect to which Options may be granted to an Employee during a
Fiscal Year is 500,000. The maximum number of shares of Stock with respect to
which Restricted Stock Awards may be granted to an Employee during a Fiscal Year
is 300,000. The maximum number of shares of Stock with respect to which
Restricted Stock Unit Awards may be granted to an Employee during a Fiscal Year
may not exceed in value the Fair Market Value of 300,000 shares of Stock
determined as of the date of grant. Each of the foregoing numerical limits
stated in this Section 4.2 shall be subject to adjustment in accordance with the
provisions of Section 4.5. If shares of Stock are withheld from payment of an
Award to satisfy tax obligations with respect to the Award, such shares of Stock
will count against the aggregate number of shares of Stock with respect to which
Awards may be granted under the Plan. If Shares are tendered in payment of an
Option Price of an Option, such shares of Stock will not be added to the
aggregate number of shares of Stock with respect to which Awards may be granted
under the Plan. To the extent that any outstanding Award is forfeited or
cancelled for any reason or is settled in cash in lieu of shares of Stock, the
shares of Stock allocable to such portion of the Award may again be subject to
an Award granted under the Plan.
     4.3 Non-Transferability. Except as specified in the applicable Award
Agreements or in domestic relations court orders, Awards shall not be
transferable by the Holder other than

5



--------------------------------------------------------------------------------



 



by will or under the laws of descent and distribution, and shall be exercisable,
during the Holder’s lifetime, only by him or her. In the discretion of the
Committee, any attempt to transfer an Award other than under the terms of the
Plan and the applicable Award Agreement may terminate the Award.
     4.4 Requirements of Law. The Company shall not be required to sell or issue
any shares of Stock under any Award if issuing those shares of Stock would
constitute or result in a violation by the Holder or the Company of any
provision of any law, statute or regulation of any governmental authority.
Specifically, in connection with any applicable statute or regulation relating
to the registration of securities, upon exercise of any Option or pursuant to
any other Award, the Company shall not be required to issue any shares of Stock
unless the Committee has received evidence satisfactory to it to the effect that
the Holder will not transfer the shares of Stock except in accordance with
applicable law, including receipt of an opinion of counsel satisfactory to the
Company to the effect that any proposed transfer complies with applicable law.
The determination by the Committee on this matter shall be final, binding and
conclusive. The Company may, but shall in no event be obligated to, register any
shares of Stock covered by the Plan pursuant to applicable securities laws of
any country or any political subdivision. In the event the shares of Stock
issuable on exercise of an Option or pursuant to any other Award are not
registered, the Company may imprint on the certificate evidencing the shares of
Stock any legend that counsel for the Company considers necessary or advisable
to comply with applicable law, or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stock as counsel for the Company
considers necessary or advisable to comply with applicable law. The Company
shall not be obligated to take any other affirmative action in order to cause or
enable the exercise of an Option or any other Award, or the issuance of shares
of Stock pursuant thereto, to comply with any law or regulation of any
governmental authority.
     4.5 Changes in the Company’s Capital Structure.
     (a) The existence of outstanding Awards shall not affect in any way the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference shares
ahead of or affecting the Stock or Stock rights, the dissolution or liquidation
of the Company, any sale or transfer of all or any part of its assets or
business or any other corporate act or proceeding, whether of a similar
character or otherwise.
     (b) If the Company shall effect a subdivision or consolidation of Stock or
other capital readjustment, the payment of a Stock dividend, or other increase
or reduction of the number of shares of Stock outstanding, without receiving
compensation therefor in money, services or property, then (1) the number, class
or series and per share price of Stock subject to outstanding Options or other
Awards under the Plan shall be appropriately adjusted in such a manner as to
entitle a Holder to receive upon exercise of an Option or other Award, for the
same aggregate cash consideration, the equivalent total number and class or
series of Stock the Holder would have received had the Holder exercised his or
her Option or other Award in full immediately prior to the event

6



--------------------------------------------------------------------------------



 



requiring the adjustment, and (2) the number and class or series of Stock then
reserved to be issued under the Plan shall be adjusted by substituting for the
total number and class or series of Stock then reserved, that number and class
or series of Stock that would have been received by the owner of an equal number
of outstanding shares of Stock of each class or series of Stock as the result of
the event requiring the adjustment.
     (c) If while unexercised Options or other Awards remain outstanding under
the Plan (1) the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than an entity that was wholly-owned by the Company immediately
prior to such merger, consolidation or other reorganization), (2) the Company
sells, leases or exchanges or agrees to sell, lease or exchange all or
substantially all of its assets to any other person or entity (other than an
entity wholly-owned by the Company), (3) the Company is to be dissolved or
(4) the Company is a party to any other corporate transaction (as defined under
section 424(a) of the Code and applicable Department of Treasury regulations)
that is not described in clauses (1), (2) or (3) of this sentence (each such
event is referred to herein as a “Corporate Change”), then, except as otherwise
provided in an Award Agreement (provided that such exceptions shall not apply in
the case of a reincorporation merger), or as a result of the Committee’s
effectuation of one or more of the alternatives described below, there shall be
no acceleration of the time at which any Award then outstanding may be
exercised, and no later than ten days after the approval by the stockholders of
the Company of such Corporate Change, the Committee, acting in its sole and
absolute discretion without the consent or approval of any Holder, shall act to
effect one or more of the following alternatives, which may vary among
individual Holders and which may vary among Awards held by any individual Holder
(provided that, with respect to a reincorporation merger in which Holders of the
Company’s ordinary shares will receive one ordinary share of the successor
corporation for each ordinary share of the Company, none of such alternatives
shall apply and, without Committee action, each Award shall automatically
convert into a similar award of the successor corporation exercisable for the
same number of ordinary shares of the successor as the Award was exercisable for
ordinary shares of Stock of the Company):

  (1)   accelerate the time at which some or all of the Awards then outstanding
may be exercised so that such Awards may be exercised in full for a limited
period of time on or before a specified date (before or after such Corporate
Change) fixed by the Committee, after which specified date all such Awards that
remain unexercised and all rights of Holders thereunder shall terminate;     (2)
  require the mandatory surrender to the Company by all or selected Holders of
some or all of the then outstanding Awards held by such Holders (irrespective of
whether such Awards are then exercisable under the provisions of the Plan or the
applicable Award Agreement evidencing such Award) as of a date, before or after
such Corporate Change, specified by the Committee, in which event the Committee
shall thereupon cancel such Award and the Company shall pay to each such Holder
an amount of cash per share equal to the excess, if any, of the per share price
offered to

7



--------------------------------------------------------------------------------



 



      stockholders of the Company in connection with such Corporate Change over
the exercise prices under such Award for such shares;     (3)   with respect to
all or selected Holders, have some or all of their then outstanding Awards
(whether vested or unvested) assumed or have a new award of a similar nature
substituted for some or all of their then outstanding Awards under the Plan
(whether vested or unvested) by an entity which is a party to the transaction
resulting in such Corporate Change and which is then employing such Holder or
which is affiliated or associated with such Holder in the same or a
substantially similar manner as the Company prior to the Corporate Change, or a
parent or subsidiary of such entity, provided that (A) such assumption or
substitution is on a basis where the excess of the aggregate fair market value
of the Stock subject to the Award immediately after the assumption or
substitution over the aggregate exercise price of such Stock is equal to the
excess of the aggregate fair market value of all Stock subject to the Award
immediately before such assumption or substitution over the aggregate exercise
price of such Stock, and (B) the assumed rights under such existing Award or the
substituted rights under such new Award as the case may be will have the same
terms and conditions as the rights under the existing Award assumed or
substituted for, as the case may be;     (4)   provide that the number and class
or series of Stock covered by an Award (whether vested or unvested) theretofore
granted shall be adjusted so that such Award when exercised shall thereafter
cover the number and class or series of Stock or other securities or property
(including, without limitation, cash) to which the Holder would have been
entitled pursuant to the terms of the agreement or plan relating to such
Corporate Change if, immediately prior to such Corporate Change, the Holder had
been the holder of record of the number of shares of Stock then covered by such
Award; or     (5)   make such adjustments to Awards then outstanding as the
Committee deems appropriate to reflect such Corporate Change (provided, however,
that the Committee may determine in its sole and absolute discretion that no
such adjustment is necessary).

     In effecting one or more of alternatives in (3), (4) or (5) immediately
above, and except as otherwise may be provided in an Award Agreement, the
Committee, in its sole and absolute discretion and without the consent or
approval of any Holder, may accelerate the time at which some or all Awards then
outstanding may be exercised.
     (d) In the event of changes in the outstanding Stock by reason of
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for by this Section 4.5,
any outstanding Award and any Award Agreements evidencing such Award shall be
subject to adjustment by the

8



--------------------------------------------------------------------------------



 



Committee in its sole and absolute discretion as to the number and price of
Stock or other consideration subject to such Award. In the event of any such
change in the outstanding Stock, the aggregate number of shares of Stock
available under the Plan may be appropriately adjusted by the Committee, whose
determination shall be conclusive.
     (e) After a merger of one or more corporations into the Company or after a
consolidation of the Company and one or more corporations in which the Company
shall be the surviving corporation, each Holder shall be entitled to have his
Restricted Stock appropriately adjusted based on the manner in which the shares
of Stock were adjusted under the terms of the agreement of merger or
consolidation.
     (f) The issuance by the Company of stock of any class or series, or
securities convertible into, or exchangeable for, stock of any class or series,
for cash or property, or for labor or services either upon direct sale or upon
the exercise of rights or warrants to subscribe for them, or upon conversion or
exchange of stock or obligations of the Company convertible into, or
exchangeable for, stock or other securities, shall not affect, and no adjustment
by reason of such issuance shall be made with respect to, the number, class or
series, or price of shares of Stock then subject to outstanding Options or other
Awards.
     4.6 Election Under Section 83(b) of the Code. No Holder shall exercise the
election permitted under section 83(b) of the Code with respect to any Award
without the written approval of the Chief Financial Officer of the Company. Any
Holder who makes an election under section 83(b) of the Code with respect to any
Award without the written approval of the Chief Financial Officer of the Company
may, in the discretion of the Committee, forfeit any or all Awards granted to
him or her under the Plan.
     4.7 Forfeiture for Cause. Notwithstanding any other provision of the Plan
or an Award Agreement, if the Committee finds by a majority vote that a Holder,
before or after his Termination of Employment (a) committed a fraud,
embezzlement, theft, felony or an act of dishonesty in the course of his
employment by the Company or an Affiliate which conduct damaged the Company or
an Affiliate or (b) disclosed trade secrets of the Company or an Affiliate, then
as of the date the Committee makes its finding, any Awards awarded to the Holder
that have not been exercised by the Holder (including all Awards that have not
yet vested) will be forfeited to the Company. The findings and decision of the
Committee with respect to such matter, including those regarding the acts of the
Holder and the damage done to the Company, will be final for all purposes. No
decision of the Committee, however, will affect the finality of the discharge of
the individual by the Company or an Affiliate.
     4.8 Forfeiture Events. The Committee may specify in an Award Agreement that
the Holder’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, Termination of Employment for cause, termination of the
Holder’s provision of services to the Company or its Affiliates, violation of
material policies of the Company and its Affiliates, breach of noncompetition,
confidentiality,

9



--------------------------------------------------------------------------------



 



or other restrictive covenants that may apply to the Holder, or other conduct by
the Holder that is detrimental to the business or reputation of the Company and
its Affiliates.
ARTICLE V
OPTIONS
     5.1 Authority to Grant Options. Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant Options under
the Plan to eligible persons in such number and upon such terms as the Committee
shall determine.
     5.2 Type of Options Available. All options granted under the Plan shall be
nonqualified stock options that are not intended to satisfy the requirements of
section 422 of the Code.
     5.3 Option Agreement. Each Option grant under the Plan shall be evidenced
by an Option Agreement that shall specify (a) the Option Price, (b) the duration
of the Option, (c) the number of shares of Stock to which the Option pertains,
(d) the exercise restrictions applicable to the Option, and (e) such other
provisions as the Committee shall determine that are not inconsistent with the
terms and provisions of the Plan.
     5.4 Option Price. The price at which shares of Stock may be purchased under
an Option (the “Option Price”) shall not be less than 100 percent (100%) of the
Fair Market Value of the shares of Stock on the date the Option is granted.
Subject to the limitation set forth in the preceding sentence of this
Section 5.4, the Committee shall determine the Option Price for each grant of an
Option under the Plan. Except as provided in Section 4.5, the Committee shall
not directly or indirectly lower the Option Price of a previously granted
Option.
     5.5 Duration of Options. An Option shall not be exercisable after the
earlier of (i) the general term of the Option specified in Section 5.5(a), or
(ii) the period of time specified herein that follows the Optionee’s death,
Disability, Retirement or other Termination of Employment. Unless the Optionee’s
applicable Option Agreement specifies otherwise, an Option shall not continue to
vest after the Optionee’s Termination of Employment for any reason other than
the death or Disability of the Optionee.
     (a) General Term of Option. Unless the Option Agreement specifies a shorter
general term, an Option shall expire on the tenth anniversary of the date the
Option is granted.
     (b) Early Termination of Option Due to Termination of Employment Other Than
for Death, Disability or Retirement. Except as may be otherwise expressly
provided by the Committee in an Option Agreement, an Option shall terminate on
the earlier of (1) the date of the expiration of the general term of the Option
or (2) the date that is 60 days after the date of the Optionee’s Termination of
Employment, whether with or without cause, for any reason other than the death,
Disability or Retirement of the Optionee, during which period the Optionee shall
be entitled to exercise the Option in respect of the number of shares of Stock
that the Optionee would have been entitled to purchase had the Optionee
exercised the Option on the date of such Termination of

10



--------------------------------------------------------------------------------



 



Employment. The Committee shall determine whether an authorized leave of
absence, absence on military or government service, or any other absence from
service shall constitute a Termination of Employment.
     (c) Early Termination of Option Due to Death. Unless the Committee
specifies otherwise in the applicable Option Agreement, in the event of the
Optionee’s Termination of Employment due to death before the date of expiration
of the general term of the Option, the Optionee’s Option shall terminate on the
earlier of the date of expiration of the general term of the Option or the first
anniversary of the date of the Optionee’s death, during which period the
Optionee’s executors or administrators or such persons to whom such Options were
transferred by will or by the laws of descent and distribution, shall be
entitled to exercise the Option in respect of the number of shares of Stock that
the Optionee would have been entitled to purchase had the Optionee exercised the
Option on the date of his death.
     (d) Early Termination of Option Due to Disability. Unless the Committee
specifies otherwise in the applicable Option Agreement, in the event of the
Termination of Employment due to Disability before the date of the expiration of
the general term of the Option, the Optionee’s Option shall terminate on the
earlier of the expiration of the general term of the Option or the first
anniversary of the date of the Termination of Employment due to Disability,
during which period the Optionee shall be entitled to exercise the Option in
respect of the number of shares of Stock that the Optionee would have been
entitled to purchase had the Optionee exercised the Option on the date of such
Termination of Employment.
     (e) Early Termination of Option Due to Retirement. Unless the Committee
specifies otherwise in the applicable Option Agreement, in the event of the
Optionee’s Termination of Employment due to Retirement before the date of the
expiration of the general term of the Option, the Optionee’s Option shall
terminate on the earlier of the expiration of the general term of the Option or
the first anniversary of the date of the Termination of Employment due to
Retirement, during which period the Optionee shall be entitled to exercise the
Option in respect of the number of shares of Stock that the Optionee would have
been entitled to purchase had the Optionee exercised the Option on the date of
such Termination of Employment.
     After the death of the Optionee, the Optionee’s executors, administrators
or any person or persons to whom the Optionee’s Option may be transferred by
will or by the laws of descent and distribution, shall have the right, at any
time prior to the termination of the Option to exercise the Option, in respect
to the number of all of the remaining unexercised and unexpired shares of Stock
subject to the Option.
     5.6 Amount Exercisable. Each Option may be exercised at the time, in the
manner and subject to the conditions the Committee specifies in the Option
Agreement in its sole discretion. Unless the Committee specifies otherwise in an
applicable Option Agreement, an Option Agreement shall set forth the following
terms regarding the exercise of the Option covered by the Option Agreement:

11



--------------------------------------------------------------------------------



 



     (a) No Option granted under the Plan may be exercised until an Optionee has
completed one year of continuous employment with the Company or any subsidiary
of the Company following the date of grant;
     (b) Beginning on the day after the first anniversary of the date of grant,
an Option may be exercised up to 20 percent of the shares subject to the Option;
     (c) After the expiration of each succeeding anniversary date of the date of
grant, the Option may be exercised up to an additional 20 percent of the shares
initially subject to the Option, so that after the expiration of the fifth
anniversary of the date of grant, the Option shall be exercisable in full;
     (d) To the extent not exercised, installments shall be cumulative and may
be exercised in whole or in part until the Option expires on the tenth
anniversary of the date of grant.
     However, the Committee, in its discretion, may change the terms of exercise
so that any Option may be exercised so long as it is valid and outstanding from
time to time in part or as a whole in such manner and subject to such conditions
as the Committee may set. In addition, the Committee, in its discretion, may
accelerate the time in which any outstanding Option may be exercised. However,
in no event shall any Option be exercisable after the tenth anniversary of the
date of the grant of the Option.
     5.7 Exercise of Options.
     (a) General Method of Exercise. Subject to the terms and provisions of the
Plan and an Optionee’s Option Agreement, Options may be exercised in whole or in
part from time to time by the delivery of written notice in the manner
designated by the Committee stating (1) that the Optionee wishes to exercise
such option on the date such notice is so delivered, (2) the number of shares of
Stock with respect to which the Option is to be exercised and (3) the address to
which the certificate representing such shares of Stock should be mailed. Except
in the case of exercise by a third party broker as provided below, in order for
the notice to be effective the notice must be accompanied by payment of the
Option Price by any combination of the following: (a) cash, certified check,
bank draft or postal or express money order for an amount equal to the Option
Price under the Option, (b) Mature Shares with a Fair Market Value on the date
of exercise equal to the Option Price under the Option (if approved in advance
by the Committee or an executive officer of the Company), (c) an election to
make a cashless exercise through a registered broker-dealer (if approved in
advance by the Committee or an executive officer of the Company) or (d) except
as specified below, any other form of payment which is acceptable to the
Committee. If Mature Shares are used for payment by the Optionee, the aggregate
Fair Market Value of the shares of Stock tendered must be equal to or less than
the aggregate Option Price of the shares of Stock being purchased upon exercise
of the Option, and any difference must be paid by cash, certified check, bank
draft or postal or express money order payable to the order of the Company.

12



--------------------------------------------------------------------------------



 



     Whenever an Option is exercised by exchanging shares of Stock owned by the
Optionee, the Optionee shall deliver to the Company or its delegate certificates
registered in the name of the Optionee representing a number of shares of Stock
legally and beneficially owned by the Optionee, free of all liens, claims, and
encumbrances of every kind, accompanied by stock powers duly endorsed in blank
by the record holder of the shares represented by the certificates, (with
signature guaranteed by a commercial bank or trust company or by a brokerage
firm having a membership on a registered national stock exchange). The delivery
of certificates upon the exercise of an Option is subject to the condition that
the person exercising the Option provide the Company with the information the
Company might reasonably request pertaining to exercise, sale or other
disposition of an Option.
     (b) Issuance of Shares. Subject to Section 4.4 and Section 5.7(c), as
promptly as practicable after receipt of written notification and payment, in
the form permitted under Section 10.3, of an amount of money necessary to
satisfy any withholding tax liability that may result from the exercise of such
Option, the Company shall deliver to the Optionee certificates for the number of
shares with respect to which the Option has been exercised, issued in the
Optionee’s name. Delivery of the shares shall be deemed effected for all
purposes when a stock transfer agent of the Company shall have deposited the
certificates in the United States mail, addressed to the Optionee, at the
address specified by the Optionee.
     (c) Limitations on Exercise Alternatives. The Committee shall not permit an
Optionee to pay such Optionee’s Option Price upon the exercise of an Option by
having the Company reduce the number of shares of Stock that will be delivered
pursuant to the exercise of the Option. In addition, the Committee shall not
permit an Optionee to pay such Optionee’s Option Price upon the exercise of an
Option by using shares of Stock other than Mature Shares. An Option may not be
exercised for a fraction of a share of Stock.
     5.8 Transferability of Options. No Option granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Further, except
as otherwise provided in an Optionee’s Option Agreement, all Options granted to
an Optionee under the Plan shall be exercisable during his or her lifetime only
by such Optionee. Any attempted assignment of an Option in violation of this
Section 5.8 shall be null and void.
     5.9 No Rights as Stockholder. An Optionee shall not have any rights as a
stockholder with respect to Stock covered by an Option until he exercises the
Option; and, except as otherwise provided in Section 4.5, no adjustment for
dividends, or otherwise, shall be made if the record date therefor is prior to
the date of such exercise.
ARTICLE VI
RESTRICTED STOCK AWARDS
     6.1 Restricted Stock Awards. The Committee may make Awards of Restricted
Stock to eligible persons selected by it. The amount of, the vesting and the
transferability

13



--------------------------------------------------------------------------------



 



restrictions applicable to any Restricted Stock Award shall be determined by the
Committee in its sole discretion. If the Committee imposes vesting or
transferability restrictions on a Holder’s rights with respect to Restricted
Stock, the Committee may issue such instructions to the Company’s share transfer
agent in connection therewith as it deems appropriate. The Committee may also
cause the certificate for Shares issued pursuant to a Restricted Stock Award to
be imprinted with any legend which counsel for the Company considers advisable
with respect to the restrictions or, should the Shares be represented by book or
electronic entry rather than a certificate, the Company may take such steps to
restrict transfer of the Shares as counsel for the Company considers necessary
or advisable to comply with applicable law.
     6.2 Restricted Stock Award Agreement. Each Restricted Stock Award shall be
evidenced by an Award Agreement that contains any vesting, transferability
restrictions and other provisions not inconsistent with the Plan as the
Committee may specify.
     6.3 Holder’s Rights as Stockholder. Subject to the terms and conditions of
the Plan, each recipient of a Restricted Stock Award shall have all the rights
of a stockholder with respect to the shares of Restricted Stock included in the
Restricted Stock Award during the Period of Restriction established for the
Restricted Stock Award. Dividends paid with respect to Restricted Stock in cash
or property other than shares of Stock or rights to acquire shares of Stock
shall be paid to the recipient of the Restricted Stock Award currently.
Dividends paid in shares of Stock or rights to acquire shares of Stock shall be
added to and become a part of the Restricted Stock. During the Period of
Restriction, certificates representing the Restricted Stock shall be registered
in the recipient’s name and bear a restrictive legend to the effect that
ownership of such Restricted Stock, and the enjoyment of all rights appurtenant
thereto, are subject to the restrictions, terms, and conditions provided in the
Plan and the applicable Restricted Stock Award Agreement. Such certificates
shall be deposited by the recipient with the Secretary of the Company or such
other officer of the Company as may be designated by the Committee, together
with all stock powers or other instruments of assignment, each endorsed in
blank, which will permit transfer to the Company of all or any portion of the
Restricted Stock which shall be forfeited in accordance with the Plan and the
applicable Restricted Stock Award Agreement.
ARTICLE VII
RESTRICTED STOCK UNIT AWARDS
     7.1 Authority to Grant Restricted Stock Unit Awards. Subject to the terms
and provisions of the Plan, the Committee, at any time, and from time to time,
may grant Restricted Stock Unit Awards under the Plan to eligible persons in
such amounts and upon such terms as the Committee shall determine. The amount
of, the vesting and the transferability restrictions applicable to any
Restricted Stock Unit Award shall be determined by the Committee in its sole
discretion. The Committee shall maintain a bookkeeping ledger account which
reflects the number of Restricted Stock Units credited under the Plan for the
benefit of a Holder.
     7.2 Restricted Stock Unit Awards. A Restricted Stock Unit Award shall be
similar in nature to Restricted Stock Award except that no shares of Stock are
actually transferred to the

14



--------------------------------------------------------------------------------



 



Holder until a later date specified in the applicable Award Agreement. Each
Restricted Stock Unit shall have a value equal to the Fair Market Value of a
share of Stock.
     7.3 Restricted Stock Unit Award Agreement. Each Restricted Stock Unit Award
shall be evidenced by an Award Agreement that contains any Substantial Risk of
Forfeiture, transferability restrictions, form and time of payment provisions
and other provisions not inconsistent with the Plan as the Committee may
specify.
     7.4 Form of Payment Under Restricted Stock Unit Award. Payment under a
Restricted Stock Unit Award shall be made in either cash or shares of Stock as
specified in the Holder’s Award Agreement.
     7.5 Time of Payment Under Restricted Stock Unit Award. A Holder’s payment
under a Restricted Stock Unit Award shall be made at such time as is specified
in the Holder’s Award Agreement. The Award Agreement shall specify that the
payment will be made (1) by a date that is no later than the date that is two
and one-half (2 1/2) months after the end of the Fiscal Year in which the
Restricted Stock Unit Award payment is no longer subject to a Substantial Risk
of Forfeiture or (2) at a time that is permissible under Section 409A.
     7.6 Holder’s Rights as Stockholder. A Holder of a Restricted Stock Unit
Award shall have no rights of a stockholder with respect to the Restricted Stock
Unit Award. A Holder shall have no voting rights with respect to any Restricted
Stock Unit Award.
     7.7 Compliance With Section 409A. Restricted Stock Unit Awards shall be
designed and operated in such a manner that they are either exempt from the
application of, or comply with, the requirements of Section 409A.
ARTICLE VIII
ADMINISTRATION
     8.1 Awards. The Plan shall be administered by the Committee or, in the
absence of the Committee, the Plan shall be administered by the Board. The
members of the Committee shall serve at the discretion of the Board. The
Committee shall have full and exclusive power and authority to administer the
Plan and to take all actions that the Plan expressly contemplates or are
necessary or appropriate in connection with the administration of the Plan with
respect to Awards granted under the Plan.
     8.2 Authority of the Committee. The Committee shall have full and exclusive
power to interpret and apply the terms and provisions of the Plan and Awards
made under the Plan, and to adopt such rules, regulations and guidelines for
implementing the Plan as the Committee may deem necessary or proper, all of
which powers shall be exercised in the best interests of the Company and in
keeping with the objectives of the Plan. A majority of the members of the
Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of those members present at any meeting shall decide any
question brought before that meeting. Any decision or determination reduced to
writing and signed by a majority of the members shall be as effective as if it
had been made by a majority vote at a meeting properly called and held. All
questions of interpretation and application of the Plan, or as to

15



--------------------------------------------------------------------------------



 



award granted under the Plan, shall be subject to the determination, which shall
be final and binding, of a majority of the whole Committee. No member of the
Committee shall be liable for any act or omission of any other member of the
Committee or for any act or omission on his own part, including but not limited
to the exercise of any power or discretion given to him under the Plan, except
those resulting from his own gross negligence or willful misconduct. In carrying
out its authority under the Plan, the Committee shall have full and final
authority and discretion, including but not limited to the following rights,
powers and authorities, to:
     (a) determine the persons to whom and the time or times at which Awards
will be made;
     (b) determine the number and exercise price of shares of Stock covered in
each Award, subject to the terms and provisions of the Plan;
     (c) determine the terms, provisions and conditions of each Award, which
need not be identical and need not match the default terms set forth in the
Plan;
     (d) accelerate the time at which any outstanding Award will vest;
     (e) prescribe, amend and rescind rules and regulations relating to
administration of the Plan; and
     (f) make all other determinations and take all other actions deemed
necessary, appropriate or advisable for the proper administration of the Plan.
     The Committee may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any Award to a Holder in the manner and to
the extent the Committee deems necessary or desirable to further the Plan’s
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan. As permitted by
law and the terms and provisions of the Plan, the Committee may delegate its
authority as identified in Section 8.3.
     The actions of the Committee in exercising all of the rights, powers, and
authorities set out in this Article VIII and all other Articles of the Plan,
when performed in good faith and in its sole judgment, shall be final,
conclusive and binding on all persons. The Committee may employ attorneys,
consultants, accountants, agents, and other persons, any of whom may be an
Employee, and the Committee, the Company, and its officers and Board shall be
entitled to rely upon the advice, opinions, or valuations of any such persons.
     8.3 Decisions Binding. All determinations and decisions made by the
Committee or the Board, as the case may be, pursuant to the provisions of the
Plan and all related orders and resolutions of the Committee or the Board, as
the case may be, shall be final, conclusive and binding on all persons,
including the Company, its stockholders, Employees, Holders and the estates and
beneficiaries of Employees and Holders.
     8.4 No Liability. Under no circumstances shall the Company, the Board or
the Committee incur liability for any indirect, incidental, consequential or
special damages (including lost profits) of any form incurred by any person,
whether or not foreseeable and

16



--------------------------------------------------------------------------------



 



regardless of the form of the act in which such a claim may be brought, with
respect to the Plan or the Company’s, the Committee’s or the Board’s roles in
connection with the Plan.
ARTICLE IX
AMENDMENT OR TERMINATION OF PLAN
     9.1 Amendment, Modification, Suspension, and Termination. Subject to
Section 9.2 the Committee may, at any time and from time to time, alter, amend,
modify, suspend, or terminate the Plan and any Award Agreement in whole or in
part; provided, however, that, without the prior approval of the Company’s
stockholders and except as provided in Section 4.5, the Committee shall not
directly or indirectly lower the Option Price of a previously granted Option,
and no amendment of the Plan shall be made without stockholder approval if
stockholder approval is required by applicable law or stock exchange rules.
     9.2 Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary, no termination, amendment, suspension, or modification of
the Plan or an Award Agreement shall adversely affect in any material way any
Award previously granted under the Plan, without the written consent of the
Holder holding such Award.
ARTICLE X
MISCELLANEOUS
     10.1 Unfunded Plan/No Establishment of a Trust Fund. Holders shall have no
right, title, or interest whatsoever in or to any investments that the Company
or any of its Affiliates may make to aid in meeting obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Holder, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan. No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan. All
Holders shall at all times rely solely upon the general credit of the Company
for the payment of any benefit which becomes payable under the Plan. The Plan is
not intended to be subject to the Employee Retirement Income Security Act of
1974, as amended.
     10.2 No Employment Obligation. The granting of any Award shall not
constitute an employment contract, express or implied, nor impose upon the
Company or any Affiliate any obligation to employ or continue to employ, or
utilize the services of, any Holder. The right of the Company or any Affiliate
to terminate the employment of any person shall not be diminished or affected by
reason of the fact that an Award has been granted to him, and nothing in the
Plan or an Award Agreement shall interfere with or limit in any way the right of
the

17



--------------------------------------------------------------------------------



 



Company or its Affiliates to terminate any Holder’s employment at any time or
for any reason not prohibited by law.
     10.3 Tax Withholding. The Company or any Affiliate shall be entitled to
deduct from other compensation payable to each Holder any sums required by
federal, state or local tax law to be withheld with respect to the vesting or
exercise of an Award or lapse of restrictions on an Award. In the alternative,
the Company may require the Holder (or other person validly exercising the
Award) to pay such sums for taxes directly to the Company or any Affiliate in
cash or by check within one day after the date of vesting, exercise or lapse of
restrictions. In the discretion of the Committee, and with the consent of the
Holder, the Company may reduce the number of shares of Stock issued to the
Holder upon such Holder’s exercise of an Option to satisfy the tax withholding
obligations of the Company or an Affiliate; provided that the Fair Market Value
of the shares of Stock held back shall not exceed the Company’s or the
Affiliate’s Minimum Statutory Tax Withholding Obligation. The Committee may, in
its discretion, permit a Holder to satisfy any Minimum Statutory Tax Withholding
Obligation arising upon the vesting of Restricted Stock by delivering to the
Holder of the Restricted Stock Award a reduced number of shares of Stock in the
manner specified herein. If permitted by the Committee and acceptable to the
Holder, at the time of vesting of shares of Restricted Stock, the Company shall
(a) calculate the amount of the Company’s or an Affiliate’s Minimum Statutory
Tax Withholding Obligation on the assumption that all such shares of vested
Restricted Stock are made available for delivery, (b) reduce the number of such
shares of Stock made available for delivery so that the Fair Market Value of the
shares of Stock withheld on the vesting date approximates the Company’s or an
Affiliate’s Minimum Statutory Tax Withholding Obligation and (c) in lieu of the
withheld shares of Stock, remit cash to the United States Treasury and other
applicable governmental authorities, on behalf of the Holder, in the amount of
the Minimum Statutory Tax Withholding Obligation. The Company shall withhold
only whole shares of Stock to satisfy its Minimum Statutory Tax Withholding
Obligation. Where the Fair Market Value of the withheld shares of Stock does not
equal the amount of the Minimum Statutory Tax Withholding Obligation, the
Company shall withhold shares of Stock with a Fair Market Value slightly less
than the amount of then Minimum Statutory Tax Withholding Obligation and the
Holder must satisfy the remaining minimum withholding obligation in some other
manner permitted under this Section 10.3. The withheld shares of Stock not made
available for delivery by the Company shall be retained as treasury shares or
will be cancelled and, in either case, the Holder’s right, title and interest in
such shares of Stock shall terminate. The Company shall have no obligation upon
vesting or exercise of any Award or lapse of restrictions on Restricted Stock
until the Company or an Affiliate has received payment sufficient to cover the
Minimum Statutory Tax Withholding Obligation with respect to that vesting,
exercise or lapse of restrictions. Neither the Company nor any Affiliate shall
be obligated to advise a Holder of the existence of the tax or the amount which
it will be required to withhold.
     10.4 Written Agreement. Each Award shall be embodied in a written agreement
or statement which shall be subject to the terms and conditions of the Plan. The
Award Agreement shall be signed by a member of the Committee on behalf of the
Committee and the Company or by an executive officer of the Company, other than
the Holder, on behalf of the Company, and may be signed by the Holder to the
extent required by the Committee. The Award Agreement may specify the effect of
a Change in Control on the Award. The Award Agreement may

18



--------------------------------------------------------------------------------



 



contain any other provisions that the Committee in its discretion shall deem
advisable which are not inconsistent with the terms and provisions of the Plan.
     10.5 Indemnification of the Committee. The Company shall indemnify each
present and future member of the Committee against, and each member of the
Committee shall be entitled without further action on his or her part to
indemnity from the Company for, all expenses (including attorney’s fees, the
amount of judgments and the amount of approved settlements made with a view to
the curtailment of costs of litigation, other than amounts paid to the Company
itself) reasonably incurred by such member in connection with or arising out of
any action, suit or proceeding in which such member may be involved by reason of
such member being or having been a member of the Committee, whether or not he or
she continues to be a member of the Committee at the time of incurring the
expenses, including, without limitation, matters as to which such member shall
be finally adjudged in any action, suit or proceeding to have been negligent in
the performance of such member’s duty as a member of the Committee. However,
this indemnity shall not include any expenses incurred by any member of the
Committee in respect of matters as to which such member shall be finally
adjudged in any action, suit or proceeding to have been guilty of gross
negligence or willful misconduct in the performance of his duty as a member of
the Committee. In addition, no right of indemnification under the Plan shall be
available to or enforceable by any member of the Committee unless, within
60 days after institution of any action, suit or proceeding, such member shall
have offered the Company, in writing, the opportunity to handle and defend same
at its own expense. This right of indemnification shall inure to the benefit of
the heirs, executors or administrators of each member of the Committee and shall
be in addition to all other rights to which a member of the Committee may be
entitled as a matter of law, contract or otherwise.
     10.6 Gender and Number. If the context requires, words of one gender when
used in the Plan shall include the other and words used in the singular or
plural shall include the other.
     10.7 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     10.8 Headings. Headings of Articles and Sections are included for
convenience of reference only and do not constitute part of the Plan and shall
not be used in construing the terms and provisions of the Plan.
     10.9 Other Compensation Plans. The adoption of the Plan shall not affect
any other option, incentive or other compensation or benefit plans in effect for
the Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of incentive compensation arrangements for
Employees.
     10.10 Other Awards. The grant of an Award shall not confer upon the Holder
the right to receive any future or other Awards under the Plan, whether or not
Awards may be

19



--------------------------------------------------------------------------------



 



granted to similarly situated Holders, or the right to receive future Awards
upon the same terms or conditions as previously granted.
     10.11 Successors. All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.
     10.12 Law Limitations/Governmental Approvals. The granting of Awards and
the issuance of Shares under the Plan shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.
     10.13 Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for shares of Stock issued under the Plan prior to:
     (a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and
     (b) completion of any registration or other qualification of the Stock
under any applicable national or foreign law or ruling of any governmental body
that the Company determines to be necessary or advisable.
     10.14 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares of Stock hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such shares of Stock as to which such
requisite authority shall not have been obtained.
     10.15 No Fractional Shares. No fractional shares of Stock shall be issued
or delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, additional Awards, or other property shall be issued or paid in
lieu of fractional shares of Stock or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
     10.16 Persons Based Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company and its Affiliates operate or have Employees, the
Committee, in its sole discretion, shall have the power and authority to:
     (a) determine which Affiliates shall be covered by the Plan;
     (b) determine which persons employed outside the United States are eligible
to participate in the Plan;
     (c) modify the terms and conditions of any Award granted to persons who are
employed outside the United States to comply with applicable foreign laws;

20



--------------------------------------------------------------------------------



 



     (d) establish subplans and modify exercise procedures and other terms and
procedures to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 10.16 by the Committee shall be attached to the Plan document as
Appendices; and
     (e) take any action, before or after an Award is granted, that it deems
advisable to obtain or comply with any necessary local government regulatory
exemptions or approvals.
     Notwithstanding the above, the Committee may not take any actions
hereunder, and no Award shall be granted, that would violate any securities law
or governing statute or any other applicable law. Any income derived under the
Plan shall not be treated as a part of an Employee’s regular compensation or
salary for purposes of computing statutorily mandated severance benefits or
other statutorily mandated benefits in foreign jurisdictions.
     10.17 Waiver of Jury. Each Award Agreement shall specify that the Award
recipient and the Company shall both waive a trial by jury of any or all issues
arising in any action or proceeding between the parties or their successors,
heirs and assigns, under or connected with the Award, the Plan, or any of the
provisions of the Award Agreement or the Plan.
     10.18 Governing Law. The provisions of the Plan and the rights of all
persons claiming thereunder shall be construed, administered and governed under
the laws of the State of Texas, without regard to principles of conflicts of
law.

•   Approved by the Cal Dive International, Inc. board of directors on
December 9, 2006   •   Approved by the sole stockholder of Cal Dive
International, Inc. on December 9, 2006

21